Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  10/18/2022 has been entered.
 
Claims 27, 32-37 are pending.  

Amendments to claims overcome the indefinite rejection.  
In view of amendments to claims previously presented obviousness rejection is reformatted taking into consideration applicants arguments.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 27, 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, US 20110201687 further in view Toueg, US 20140343049.
Applicant’s arguments are not persuasive.  
Kobayashi teach compounds recited in the instant method claims as pointed out previously..  It is acknowledged that Kobayashi teaching includes large number of compounds.  Applicant’s arguments focus on the ‘phenyl’ compounds of  Kobayashi teaching and their activity.  Applicant Remarks, page 17-19,  is vague with respect to acknowledging whether the corresponding instantly recited ‘pyridinyl’, compounds are taught by Kobayashi. Kobayashi teaching is in the same field of endeavor.  The listed compounds, as iterated previously are anticipatory (see below). However this rejection is not under 35 USC § 102.  Applicant argument that the instant  ‘A = N’ feature is not found in Kobayashi, for the intended activity by systemic application, at best is distracting from the issue at hand.  The issue here whether the claim terms with respect to ‘systemic application’ for/and ‘prolonged activity’ is/are obvious or not.  Finding new use for old compounds is within the routine practice in the art.   
Applicants Remarks starting at numbered page 21 last paragraph onto page 25 is persuasive in part.  However, it is noted the ‘superior tests results’ are for specific insects/parasites.  The scope of the claims is not limited to the argued upon superior results of the compounds in terms of control of an ectoparasite on an animal.   
Kobayashi compounds are insecticidal and wherein the parasite is an ectoparasite and wherein the ectoparasite is Siphonaptera pests and Acarina pests (see Kobayashi claims 25-27). Examiner acknowledges that the terms, ‘systemic application’ for/and ‘prolonged activity’ are not verbatim found in Kobayashi in exact words.  Kobayashi does teach systemic administration at several points in the disclosure, see for example, at [1010] (routes of administration) as well as doses [1012].  The disclosure with respect to oral and dermal dosing of Kobayashi parallels the instant disclosure as to what is ‘systemic application’.  See instant specification page 3, [0007] and claims 33-34.
Toueg in the same field of endeavor is invoked here to any notion of deficiency in Kobayashi teaching with respect to ‘systemic application’ and/or ‘prolonged activity’:  Applicant need not argue that Toueg compounds are different, it is acknowledged. Toueg teaches long acting, prolonged insecticides for ectoparasite (such as hard tick, fleas) with acaricidal activity administered systemically to animals.  See Toueg at  [1225], [1228], [1229] and [1245] for routes of administration and dose titration.  

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  

Claims are limited by the disclosure in the specification. Amending claims along the lines for active ingredients and ‘superior results’ in the Remarks page 21 last paragraph onto page 25  is suggested for favorable action. 

Kobayashi compounds falling under the scope of the claims and argued upon in the Remarks, for example, CAS REG. NO. 1207979-50-7 is the compound 21. 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625